—Order, Supreme Court, New York County (Lorraine Miller, J.), entered December 18, 1998, which, inter alia, denied defendant’s motion to amend its answer and granted plaintiffs motion for summary judgment, and judgment, same court and Justice, entered December 30, 1998, awarding plaintiff the total sum of $414,796.11, unanimously affirmed, with costs.
*266Plaintiff, in this action for damages attributable to defendant’s payments of certain invoices to a third party in alleged contravention of an assignment in plaintiff’s favor, made out a prima facie entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324) by submitting copies of the subject invoices, which invoices contained clear notice of the assignment of the original obligee’s accounts receivable to plaintiff. Defendant, on the other hand, in opposition to the motion, failed to present evidence in admissible form sufficient to raise a triable issue of fact that its copies of the invoices in question did not contain notice of the assignment (see, Zuckerman v City of New York, 49 NY2d 557, 562).
We have considered defendant’s remaining contentions and find them unavailing. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Rubin, JJ.